—Appeal by the defendant from a judgment of the County Court, Nassau County (Kowtna, J.), rendered May 6, 1998, convicting him of arson in the second degree and criminal contempt in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the People’s fire investigation expert improperly testified as to the cause of the fire at the complainant’s home, thereby leading the jury to the conclusion that the fire was set intentionally. Since the defendant failed to object to this testimony at trial, the claim has not been preserved for appellate review (see, CPL 470.05 [2]). In any event, the expert did not testify that the fire was incendiary in nature or that it was intentionally set. Thus, there was no violation of the rule that the ultimate question of fact is for the *606jury to determine (see, People v Luckerson, 170 AD2d 695; People v Rivera, 131 AD2d 518).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Bracken, J, P., McGinity, Luciano and Feuerstein, JJ., concur.